Citation Nr: 0523149	
Decision Date: 08/24/05    Archive Date: 09/09/05	

DOCKET NO.  99-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include degenerative disc disease of the 
cervical spine. 

2.  Entitlement to service connection for a thoracic spine 
disability, to include myofascial thoracic spine pain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran's claims file is currently within the 
jurisdiction of the Philadelphia, RO.

A review of the veteran's claims folder discloses that the 
issues of service connection currently before the Board were 
originally addressed by the RO on both a "direct" and 
"secondary" basis.  However, based on correspondence from the 
veteran, it is clear that she wishes to pursue the issues of 
service connection for disabilities of the cervical and 
thoracic spine on only on a direct basis.  Accordingly, the 
Board will confine its review to those particular issues.  


FINDINGS OF FACT

1.  A chronic disorder of the cervical spine, including 
degenerative disc disease, is not shown to have been present 
in service, or for many years thereafter.  

2.  A chronic disorder of the thoracic spine, to include 
myofascial pain, is not shown to have been present in 
service, or for many years thereafter.


CONCLUSIONS OF LAW

1.  A chronic disorder of the cervical spine was not incurred 
in or aggravated by active military service, nor may 
arthritis of the cervical spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A chronic disorder of the thoracic spine, to include 
myofascial thoracic spine pain, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.

In the present case, in correspondence of September 2002 and 
August 2003, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate her 
claims, as well as what information and evidence should be 
submitted by her, what information and evidence would be 
obtained by the VA, and the need for her to submit any 
further evidence which pertained to her claims.  She was also 
advised regarding requested evidence which had not been 
received.

The veteran and her representative were also provided with a 
copy of the appealed rating decision, as well as a Statement 
of the Case, and Supplemental Statements of the Case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims.  By way of these 
documents, the veteran and her representative were also 
specifically informed of the cumulative evidence previously 
provided to the VA, or obtained by the VA on the veteran's 
behalf.  In point of fact, all of the aforementioned 
correspondence informed the veteran of the evidence she was 
responsible for submitting, and what evidence the VA would 
obtain in order to substantiate her claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in September 2002 and August 2003 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the case 
at hand, the claimant has been provided every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service medical records, as well as VA and private 
treatment records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
her claims poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

A service clinical record dated in October 1974 reveals that 
the veteran was seen at that time for a complaint of pain in 
her tailbone, reportedly the result of a fall three days 
earlier.  At the time of evaluation, the veteran denied the 
presence of any pain down her legs.  Physical examination 
revealed some tenderness to palpation at the level of the 4th 
and 5th cervical vertebrae.  Range of motion was described as 
good.  Radiographic studies were negative for evidence of 
fracture, dislocation, or bony abnormality.  The clinical 
impression was soft tissue trauma.

Medical Board Proceedings conducted in June 1975 were 
negative for any evidence of disability of the cervical or 
thoracic spine.  

On VA medical examination in March 1980, the veteran 
complained of low back pain accompanied by muscle spasms and 
backaches which had recently become "higher."  According to 
the veteran, this problem had existed for the past three 
months.  Additionally noted was that the veteran had not 
previously had backaches "that high."  Physical examination 
was negative for any evidence of disability of the cervical 
or thoracic spine.  No pertinent diagnosis was noted.  

On subsequent VA medical examination in March 1981, the 
veteran gave a history of a parachute accident in October 
1974.  Reportedly, the veteran had landed with considerable 
force in a sitting position, resulting in a suspected 
"cracked tailbone."  Physical examination revealed no 
evidence of any disability of the cervical or thoracic spine, 
and no pertinent diagnoses were noted.  

Private medical records covering the period from October 1988 
to December 1990 show treatment during that time for, among 
other things, problems with the veteran's cervical spine.  
One note indicated that the veteran had been rear ended by a 
vehicle traveling 30 to 35 miles per hour.

Private magnetic resonance imaging of the veteran's cervical 
spine conducted in February 1997 revealed evidence of mild 
upper cervical degenerative disc disease extending from the 
2nd through the 6th cervical vertebrae.  Also noted was a 
minimal hard posterocentral protruded disc herniation at the 
level of the 4th and 5th cervical vertebrae, as well as a 
small soft posterocentral protruded disc herniation at the 
level of the 5th and 6th cervical vertebrae.  Further 
evaluation revealed evidence of mild right foraminal stenosis 
at the level of the 4th and 5th cervical vertebrae, though 
without definite exiting root impingement.

Private medical records dated in February 1997 show continued 
treatment for the veteran's various cervical spine problems.  
In an entry of mid-February 1997, the veteran was heard to 
complain of pain in conjunction with intermittent right 
radicular symptoms for the past few weeks.  Physical 
examination revealed evidence of guarding in all planes of 
motion of the neck to about 15 degrees.  No radicular 
symptoms were elicited, nor was any spasm appreciated.  At 
the time of evaluation, the veteran gave no clinical history 
regarding her cervical spine.  Reportedly, on radiographic 
studies, there was evidence of questionable fracture 
fragments adjacent to the right side of the cervical spine 
vertebral body.  The clinical assessment was cervical pain.  

Magnetic resonance imaging of the cervical spine conducted in 
February 1997 was consistent with mild upper cervical 
degenerative joint disease extending from the 2nd and 3rd 
cervical vertebrae through the 5th and 6th cervical 
vertebrae.  The pertinent diagnosis was neck pain.  

On further private evaluation approximately four days later, 
it was noted that the veteran's history was somewhat 
remarkable in that her symptoms were becoming progressively 
worse.  Also noted was that the symptoms were quite diffuse 
and bilateral in the upper extremities, and accompanied by 
unusual numbness in the interscapular region.  On physical 
examination, there was remarkably limited motion of the 
cervical spine, much more so than was usually present in 
patients with radiculopathy.  However, there was absolutely 
no evidence of spasm or tenderness.  Neurological evaluation 
revealed no objective findings, showing only subjectively 
diminished sensation over the entire right arm and ulnar 
forearm.  The clinical impression was of unusual neck, upper 
back, and upper extremity symptoms of uncertain etiology.  In 
the opinion of the examiner, the veteran most probably did 
not suffer from cervical radiculopathy.  Considering the 
unusual aspects of her history and physical, a substantial 
nonorganic component to her pain syndrome was certainly 
possible.  

In correspondence of early June 1997, a private psychologist 
indicated that, in October 1974, while in service, the 
veteran was involved in a parachute accident.  Reportedly, 
the pain from that accident had become chronic.  According to 
the private psychologist, as a result of that accident, the 
veteran had suffered fractured cervical vertebrae, as well as 
a herniated lumbar disc, and a fractured coccyx.

During the course of VA outpatient treatment in August 1997, 
it was noted that the veteran had initially injured her back 
in a parachute accident while in the Navy in the mid-1970's.  
Currently, the veteran complained of low back pain, as well 
as thoracic back pain.  When further questioned, the veteran 
complained of pain radiating into her left upper extremity in 
the ulnar distribution.  On physical examination, sensation 
was intact to pinprick and light touch.  Motor strength was 
described as 5/5.  Trigger points were noted, with radiation 
of pain to the upper extremities.  The pertinent clinical 
assessment was of myofascial pain in the midthoracic muscles 
(especially, the rhomboids).

VA radiographic studies of the veteran's cervical spine 
conducted in mid-August 1997 showed no evidence of any 
fracture or significant degenerative changes.  Noted at the 
time was the possibility of some early minimal spur formation 
at the level of the fifth cervical vertebra, in conjunction 
with slight relative narrowing of the intervertebral foramina 
at the levels of the 4th and 5th, and 5th and 6th cervical 
vertebrae on the right.  The left foramina were somewhat 
limited due to positioning, and there was evidence of soft 
tissue calcification adjacent to the lateral mass of the 
sixth cervical vertebra.  The pertinent clinical impression 
was no significant degenerative changes, though early minimal 
degenerative changes at the level of the 5th and 6th cervical 
vertebrae could not be excluded.  

On VA orthopedic examination in August 1997, the veteran gave 
a history of a parachute accident in which she reportedly 
injured her cervical spine, sustaining a fracture of the 
fifth cervical vertebra.  On physical examination, the 
veteran moved in a very guarded fashion.  Range of motion 
measurements of the cervical spine showed forward flexion to 
20 degrees, with backward extension to 30 degrees, left and 
right lateroflexion to 15 degrees, and left and right 
rotation to 45 degrees.  Noted at the time of examination was 
the presence of objective pain on motion.  The pertinent 
diagnosis was of marked limitation of motion, with a history 
of cervical spine fracture which seemed "inappropriate."

In correspondence of February 1999, a VA staff physician 
wrote that, while in service, the veteran was involved in a 
parachute accident, at which time she sustained cervical 
injuries.  According to the VA physician, the present 
condition of the veteran's cervical spine was probably due to 
the considerable spinal compression experienced at the time 
of that parachute accident.  On physical examination, there 
was some restriction of cervical spine movement to 
30 degrees' rotation and 45 degrees' lateral bending, 
accompanied by tight trapezii.  Plain films of the cervical 
spine reportedly revealed the presence of degenerative 
spondylosis with mild foraminal narrowing at the levels of 
the 4th and 5th, and 5th and 6th cervical vertebrae.  The 
pertinent clinical impression was of spondylosis with pain in 
the cervical spine, which had evolved into a more widespread 
syndrome associated with tender points and disrupted sleep 
consistent with fibromyalgia.  

Magnetic resonance imaging of the veteran's cervical spine 
conducted at a VA facility in October 1999 was consistent 
with minimal degenerative changes, as well as mild right 
foraminal narrowing at the levels of the 4th and 5th, and 5th 
and 6th cervical vertebrae.

In correspondence of December 2001, a private chiropractor 
wrote that he had first seen the veteran in June 1981, at 
which time complete orthopedic and neurologic examinations 
were undertaken.  As a result of those examinations, the 
veteran received diagnoses of chronic cervical and lumbar 
radiculitis, in addition to a subluxation complex of the 
cervical and lumbar areas.  According to the private 
chiropractor, on initial intake in June 1981, the veteran 
complained not only of backaches, but of headaches and a 
stiff neck since the time of a parachute accident in 1974.  
In the opinion of the private chiropractor, the veteran's 
neck problems were the result of her parachute accident in 
1974.  

Received in September 2002 were numerous records of the 
Social Security Administration, showing treatment primarily 
for various psychiatric problems.

On VA orthopedic examination in June 2004, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  This review reportedly showed no evidence of 
injury to the veteran's cervical or thoracic spine during the 
period from 1973 to 1976.  According to the examiner, there 
was "no documentation" that the veteran had sustained any 
injury to her cervical or thoracic spine while in service.  
On physical examination, there was evidence of tenderness and 
spasms in both the cervical and thoracic spine regions.  The 
diagnostic impression was of post-traumatic cervical sprain 
and lumbothoracic sprain/strain, with a history of 
degenerative joint disease.  In the opinion of the examiner, 
it was less likely than not that the veteran's cervical and 
thoracic spine problems had occurred in service.  

Analysis

The veteran in this case seeks service connection for 
disabilities of the cervical and thoracic spine.  In 
pertinent part, it is argued that, while in service, the 
veteran was involved in a parachute accident, at which time 
she sustained injury to both her cervical and thoracic spine.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Moreover, where 
a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In order to prevail on the issues of service connection, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease of 
injury; and medical evidence of a nexus between the inservice 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a)(2004).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2003).  If the 
Board determines that a preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

In the present case, service medical records fail to 
demonstrate the existence of chronic cervical or thoracic 
spine disability.  While in October 1974, during the 
veteran's period of active military service, there was some 
evidence of tenderness to palpation at the level of the 4th 
and 5th cervical vertebrae, reportedly the result of a fall 
three days earlier, there is no indication that, as a result 
of that fall, the veteran suffered any chronic disability of 
her cervical or thoracic spine.  In point of fact, the 
remainder of the veteran's service medical records, including 
a report of Medical Board Proceedings in June 1975, is 
entirely negative for evidence of problems involving the 
veteran's cervical or thoracic spine.  Likewise, the veteran 
had no complaints concerning her neck or thoracic spine on VA 
examinations in March 1980 and 1981.

Although her chiropractor noted treatment in 1981 for 
cervical radiculopathy, it was not until the late 1990's that 
objective clinical evidence of degenerative disc disease of 
the cervical spine was found.  Myofascial pain of the 
veteran's midthoracic spine was similarly first noted at a 
point in time far removed from the veteran's period of active 
military service.  

The Board acknowledges that, on various occasions, both VA 
and private medical practitioners have offered their opinion 
that the veteran's cervical spine pathology is, in fact, the 
result of the aforementioned parachute accident in service.  
However, these opinions were clearly based almost exclusively 
on an unsupported history provided by the veteran, and, 
consequently, are of no particular probative value.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion based on the veteran's recitation of medical history 
and unsupported by clinical findings is not probative); see 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  Even assuming, for the sake of 
argument, that the aforementioned opinions have some 
probative value, any such value is outweighed by the findings 
of a VA orthopedic examiner in June 2004.  That examiner, 
following a full review of the veteran's claims folder, found 
no evidence during the period from 1973 to 1976 of any injury 
to the veteran's cervical or thoracic spines.  More 
specifically, there was "no documentation" substantiating any 
injury during the veteran's active military service to her 
cervical or thoracic spine.  Following a review of the 
evidence, the examiner concluded that it was "less likely 
than not" that the veteran's cervical or thoracic spine 
disabilities had occurred during her active military service.

The Board has taken into consideration the veteran's 
arguments regarding the origins of her current cervical and 
thoracic spine problems.  However, based upon a review of the 
entire evidence of record, the Board is compelled to conclude 
that the preponderance of that evidence is against the 
veteran's claims.  Accordingly, service connection for 
disorders of the cervical and thoracic spine must be denied.


ORDER

Service connection for a cervical spine disorder, to include 
degenerative disc disease of the cervical spine, is denied.

Service connection for a thoracic spine disability, to 
include myofascial thoracic spine pain, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


